      Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 1 of 9

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

                                     TRANSFER ORDER


IT IS ORDERED that the following Section “A” cases are hereby reallotted to Judge Greg
Guidry, Section “T” of this Court, effective as of the date of this Order.

CIVIL ACTION CASES:
17-2169       Lyle vs Satellite Shelters, Inc.

17-6222       Derrick vs Superior Energy Services, LLC

17-7431       Ybarra vs International Shipholding Corporation

17-10589      Roccaforte vs National Flood Insurance Program

17-11327      Continental Cement Company vs Absolute Concrete Services

18-1288       Shore Offshore Services, LLC vs JAB Energy Solutions, LLC (closed)

18-4149       Ford vs Louisiana State Board of Medical Examiners

18-8744       Green vs United Parcel Service, Inc.

18-9196       Halliburton vs Administrators of Tulane Educational Fund

19-646        Williams vs Jackson Hands of Change, LLC

19-1304       Bertucelli vs Universal City Studios

19-2838       Riad vs Ganich

19-9559       Gas Light Pro, LLC vs Bevolo

19-9923       Central Parking Systems, Inc. vs Premium Parking Service, LLC
19-10424      Castellanos vs Adams



CRIMINAL CASES:
16-197        USA vs Alexander
18-204        USA vs Barnes, et al
19-12        USA vs Sears
      Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 2 of 9

IT IS FURTHER ORDERED that the following Section “B” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:
17-3456       1HPzoff v. Louisiana Children’s Medical, et al

16-1356       Wilson et al v. Takata Corporation et al

16-15431      Hudson v. Gulf Logistics Operating, Inc.

18-6359       In Re: Weber Marine, LLC

18-6388       Tricon Steamship Agency v. UStore, Inc,
  c/w 18-8823 American Commercial v. Tricon Steamship Agency, Inc. et al

18-7235       Peters v. Oceaneering International, Inc.

18-9421       Knight, et al v. Huntington, et al

18-11385      Crescent City Surgical Center v. Cigna Health

18-11680      Smartbox, et al v. A. Maloney Moving, et al

18-14046     Taylor Energy Company, L.L.C. vs. Kristi M. Luttrell, et al
 c/w 18-14051 Taylor Energy Company, L.L.C. vs. Convillion Group LLC

19-1796       Addison v. Associated Terminals, LLC

19-8290       City of New Orleans v. Apache Louisiana Minerals LLC et al

19-9230       Atain Specialty v. Privilege Underwriters Reciprocal Exchange

19-9710       Hudson v. Johnson & Johnson


CRIMINAL CASES:
19-059        USA v. Sealed

19-083        USA v. Armstead

19-123        USA v. Coler, et al
        Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 3 of 9

IT IS FURTHER ORDERED that the following Section “F” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:
18-2874       Denise Watkins v. Michael Tregre

18-6679       Billy Joe Guerrero v. Cox Operating, L.L.C., et al

18-7741       U.S. Specialty Insurance Company v. Strategic Planning Associates, LLC

18-8971       Chloe Cortez, et al v. Reggie Pitre, et al

18-9585       Landrell Hines v. Chateau St. James Rehabilitation and Retirement

18-9901       Robert Jenkins, Jr. v. Ranger Offshore, Jr.

18-13364      Joseph Costa v. Debra Ricci, et al

18-14212      Than Huang Nguyen v. Sea Support Ventures, LLC, et al

19-280        Dennis Perry v. H.J. Heinz Company Brands, LLC

19-338        Brandon E. Walker v. Sunland Construction, Inc., et al

19-635        Rene Chatagnier v. Group Long Term Disability Plan for Employees of PBF

              Energy Company, LLC, et al

19-740        Eugene English, et al v. Bridget Edmond, et al

19-9433       In RE: Marine Ventures, Inc.

19-11236      Michael W. Holliday v. Marlin N. Gusman

19-11297      AT&T, Inc. v. William Collins Jones, IV

19-11348      Thomas E. Lavin, et al v. Practice Protection Fund, et al



CRIMINAL CASES:
18-19         USA v. Porfirio Garcia, Percel Gomez

19-64         USA v. Mark Douglas

19-102        USA v. Adam Lumpkin
      Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 4 of 9

IT IS FURTHER ORDERED that the following Section “G” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:
   17-9955   Petro Marine Underwriters, Inc., et al. v. Cox Operating, LLC, et al.

   17-11273 Comeaux v. Atos Origin IT Services, Inc., et al

   18-3396   Matherne v. Louisiana, et al.

   18-4036   Acox v. Adler

   18-4405   J&J Sports Productions, Inc. v. Dinette, LLC, et al.

   18-6479   Le Gardeur v. Life’s Abundance, Inc.

   18-6729   Hammerman & Gainer, LLC v. Lexington Insurance Company, et al.

   18-8869   Arnold v. United States Department of Agriculture

   18-9191   Beckett, et al. v. G4S Secure Solutions USA, Inc.

   18-9559   Falcon v. Realm Realty Company, et al

   19-1377   Cummings, et al. v. Americredit Financial Services, Inc., et al.

   19-1945   Singleton v. Life Insurance Company of North America

   19-10500 Adoue v. UNUM Life Insurance Company of America

   19-9116   Middleton v. Mercury Insurance Company

   19-10888 Castillo v. E.M. Dimitri, D.O.

   19-10937 Lossi v. Shaw



CRIMINAL CASES:
   78-251    USA v. Jario J Martinez

   80-110    USA v. Maria Piedad Calle de Naravez

   83-168    USA v. Fernando Lopez

   86-297    USA v. Abdulnasser El-Najjar
        Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 5 of 9

IT IS FURTHER ORDERED that the following Section “I” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.

CIVIL ACTION CASES:

18-11253      Helwig v. Marver, et al

19-270        Hornbeck Offshore Operators, LLC et al v. Knox

19-295        Etheridge v. Tanner et al

19-1702       D&S Marine Service, L.L.C. v. Encarnacion

19-2156       Umbrella Investment Group, LLC et al v. Wolters Kluwer Financial Services, Inc.

19-2348       Fleming et al v. Elliott Security Solutions, LLC et al

19-6054       Clark v. Nicholls State University et al

19-6831       Clark v. Cooper

19-9324       CRC Distributing, LLC v. Phil's Cakebox Bakeries, Inc. et al

19-9532       Hughes v. Jean Lafitte Harbor, L.L.C.

19-10495      Quinn v. Nycom, Inc.

19-10601      Rigel Trading Corp. v. Marquette Transportation Company Gulf-Inland, LLC

19-10659      YapStone, Inc. v. Amer

19-10773      Sutherland v. Orleans Parish Sheriff's Office et al

19-10931      Wild et al v. St. Tammany Parish Hospital Service District No. 1

19-11107      Armstead v. Sewage & Water Board et al

CRIMINAL CASES:

None.
        Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 6 of 9

IT IS FURTHER ORDERED that the following Section “J” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order

CIVIL ACTION CASES:

18-14093      Sansone v. Jazz Company, LLC

19-351        Verrett v. Vannoy et al

19-2223       Williams v. Pohlmann et al

19-7961       Gathright v. Social Security Administration

19-9110       Marek v. Mechanical Equipment

19-9294       Scott v. Prudential Insurance Company of America

19-9554       Landry v. Johnson & Johnson et al

19-9915       Robinson v. Ancalade et al

19-10073      Dugas et al v. Fontenot

19-10674      Brown v. George et al

19-10682      United States of America v. Land et al

19-10688      Jenkins v. Vannoy et al

19-10689      Trosclair v. Monsanto Company et al

19-10775      U.S. Equal EEOC v. Tamco Professional Coatings

19-11279      Badon v. Amazing Care Services, LLC et al

19-11346      Johnson v. Jefferson Parish Correctional Center, et al

CRIMINAL CASES:

18-139        USA vs SEALED

19-99         USA vs Peralta
        Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 7 of 9


IT IS FURTHER ORDERED that the following Section “L” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.

         CIVIL ACTION CASES:

18-7501       TM Claims Service, Inc., et al v. Barge LF 0503, et al
18-7581       Theriot v. Chevron
18-8290       Sonnier v. Bickham
18-8528       Schexnayder v. Callais & Sons, L.L.C.
18-10526      In Re: Alexis Marine, L.L.C.
18-14327      Williams v. Raynor
19-285        Wen v. Kreitler, et al
19-873        Warner v. HMS Global Maritime, Inc.
19-1644       Parsons v. Tote Services, Inc.
19-1736       Hodges v. Parker Towing Company, Inc.
19-1853       Bradley v. ACE American Insurance Company
19-9333       Claiborne v. Hudson Insurance Company
19-9339       Harry Marsh v. Huntington Ingalls Incorporated, et al
19-10332      Maldonado v. M&E Construction, LLC
19-10676      MK electric Man, L.L.C. v. Maillot
19-10880      WLP Capital v. Patriot Group Services, et al


CRIMINAL ACTION CASES:

93-382        USA v. Francisco Torres-Anguino, et al
19-51         USA v. SEALED
19-105        USA v. Anthony Horton
      Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 8 of 9

IT IS FURTHER ORDERED that the following Section “M” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:
18-7731      Joie de Vivre Hospitality, LLC v. Slumber Corners Master Tenant, LLC

18-9430      Stark v. Home Depot USA, Inc.

18-10028     Miller v. Reliance Standard Life Insurance Company

18-10067     Ladner v. Walmart, Inc.

18-10756     Goldring et al v. United States of America

18-11393     Bruce et al v. Board of Sup. of Louisiana Community and Technical Colleges

18-12270     Moore v. U.S. Postal Service et al

18-13561     Zeringue v. Hartford Life and Accident Insurance Company

18-13773     Laguna Commercial Capital, LLC v. Resources for Better Health LLC et al

19-387       Cook v. SyncStream Solutions LLC, et al

19-1709      Clark v. Huntington Ingalls Industries, et al.

19-9120      Fontana v. New Orleans City et al

19-9308      Lopez-Lopez v. Orazio et al

19-9340      USI Insurance Services LLC v Matthews, et al

19-10505     Marshall et al v. Louisiana State et al

19-10698     Dat's Cajun Seafood vs. United States of America

CRIMINAL CASES:

18-033       USA v. Darren Ruffin

18-120       USA v. Davonte DeJean

18-130       USA v. Robert Glenn Hennessey

19-005       USA v. SEALED
        Case 2:19-cv-11236-GGG-MBN Document 3 Filed 06/27/19 Page 9 of 9

IT IS FURTHER ORDERED that the following Section “R” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:

17-6124       Bocage vs. M-I LLC
17-9663       Ragas vs. Schexnayder, et al.
17-17116      Folse vs. Takata Corp.
18-3480       J&J Sports Production vs. Bundee’s
18-5364       Tyler vs. Riopelle
18-6090       Giles vs. ACE
18-6660       Guidry vs. Allstate
18-7975       Dickerson vs. Superdome
18-8907       Charles, et al. vs. Wiley Sanders Truck Lines
18-9042       Lambert, et al. vs. Norris Scott, et al.
18-9771       Gaidry vs. Life Insurance Co
18-10667      Kirby Rhodes vs. Medtronic, Inc.
19-1179       Hanover Insurance vs. Studio Network, et al.
19-1906       AR Factoring, LLC vs. Commonwealth Applied Silica
19-10490      Ancira vs. City of New Orleans
19-10766      Reeves vs. City of New Orleans
CRIMINAL CASES:

18-89         USA vs. Don Edward Pannell II

19-20         USA vs. Wayne Triche
19-57         USA vs. Damien Justin
19-114        USA vs. Gary Peter Simon, Jr.


New Orleans, Louisiana, this 27th day of June 2019.




                                                          NANNETTE JOLIVETTE BROWN
                                                                  CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT
